 
 
Exhibit 10.1

STANDARD TERMS OF EXECUTIVE AWARDS GRANTED UNDER
THE 2008 STOCK OPTION EXCHANGE PROGRAM
OF THE 2004 SYPRIS EQUITY PLAN


1. Purpose of the Program.  The Company’s 2008 Stock Option Exchange Program
(the “Program”) under the 2004 Sypris Equity Plan (“Plan”) shall be effective
for all Awards to executive officers and directors incorporating these
Terms.  The purpose of the Program is to advance the Company’s growth and
prosperity by providing meaningful long-term financial incentives to its
executives and certain other key employees, and to further the Company’s
philosophy of equity ownership and incentives.
 
2. Eligible Grant. “Eligible Grant” means any previous grant of stock options
under any of the Company’s stock option or equity plans, if: a) 100% of the
stock options awarded in such grant were fully vested on March 31, 2008, and b)
the exercise price of such options is above $4.31 per share.
 
3. Eligible Options.  “Eligible Options” means all stock options awarded in any
Eligible Grant.
 
4. New Shares.   Each “New Share” is one fully vested Share of the Common Stock.
 
5. New Options. Each “New Option” is the right to purchase one Option Share at
the Option Price, from the Grant Date until its Expiration Date or forfeiture
(subject to adjustments per the Plan).  Options must be exercised with 48 hours
advance written notice, unless waived by the Company.
 
5.1.  
Option Price.  “Option Price” means $4.31 per Share (the last closing price per
Option Share prior to the opening of business on March 31, 2008 (“the Grant
Date”)).  The Option Price is payable to the Company in cash or any other method
of payment authorized by the Committee in its discretion, which may include
Stock (valued as the closing price per Share on the exercise date) or vested
options (valued as the closing price per Share on the exercise date, less the
Option Price), in each case in accordance with applicable Rules.  Similarly, the
Participant must arrange for tax withholding in accordance with applicable
Rules, to the satisfaction of the Committee.

 
5.2.  
Option Shares.  Initially, each “Option Share” is one Share of the Common Stock
(subject to adjustments per the Plan).  Option Shares may be certificated upon
request, with any legends required by applicable Rules.

 
5.3.  
Option Vesting.  All New Options are 100% vested on the Grant Date.

 
5.4.  
Expiration Date.  Each New Option's "Expiration Date" will be March 30, 2012.

 
6. Award of Exchange Rights.  With respect to each Eligible Grant, in exchange
for all Eligible Options in such grant, the Company hereby awards (“Awards”) to
the Participant named on Exhibit A, either:
 
 
6.1.  
New Options:  the number of New Options specified on Exhibit A in connection
with any Eligible Grant, for which the Participant has elected Exchange #2 –
“New Options”, on the last duly executed form of Exhibit A received by the
Company on or before May 1, 2008 at 5:00 p.m. EST; or

 
 
6.2.  
New Shares:  the number of New Shares specified on Exhibit A in connection with
any Eligible Grant, for which the Participant has elected Exchange #3 – “New
Stock”, on the last duly executed form of Exhibit A received by the Company on
or before May 1, 2008 at 5:00 p.m. EST.

 
 
6.3.  
No Change.  In the alternative, the Participant shall retain all Eligible
Options specified on Exhibit A in connection with all such Eligible Grants if
Participant has validly withdrawn from the Program, or all those Eligible
Options included in any Eligible Grants for which the Participant has elected
Exchange #1 – “No Change”, on the last duly executed form of Exhibit A received
by the Company on or before May 1, 2008 at 5:00 p.m. EST which has not been
withdrawn.

 
7. Retirement, Death or Disability.  In the event of any retirement after age 65
or qualification to receive long-term disability benefits under the Company’s
then current policies, such retirement or disability period shall be treated as
a period of employment for purposes of any exercise rights. In the event of
death, the Participant’s representative or estate shall have one (1) year in
which to exercise any New Options prior to their Expiration Date.
 
8. Leaves of Absence.  The Committee may in its discretion treat all or any
portion of any period during which a Participant is on military or other
approved leave of absence as a period of employment for purposes of the accrual
of rights hereunder.
 
9. Other Terminations.  If employment is terminated other than for retirement,
death or disability, the Participant will have up to thirty (30) days in which
to exercise any New Options prior to their Expiration Date.
 
10. Administration.  The Committee shall have complete authority to administer
or interpret the Program or any Award, to prescribe, amend and rescind rules and
regulations relating thereto, and to make all other determinations necessary or
advisable for the administration of the Program or any Award Agreements
(including to establish or amend any rules regarding the Program that are
necessary or advisable to comply with, or qualify under, any applicable law,
listing requirement, regulation or policy of any entity, agency, organization,
governmental entity, or the Company, in the Committee’s sole discretion
(“Rule”)).  In addition, with respect to any future grants or the unvested
portion of any Awards, the Committee may amend or terminate these Terms or any
Awards, in its sole discretion without the consent of any employee or
beneficiary, subject to applicable Rules, at any time and from
time-to-time.  With respect to any amendment, action or approval hereunder, the
Committee may require the approval of any other persons or entities, pursuant to
applicable Rules.  The decisions of the Committee in interpreting and applying
the Program will be final.
 
11. Miscellaneous.  Unless otherwise specified, all capitalized terms herein
shall have the meanings assigned to them in the Plan or in this Award Agreement.
 
11.1.  
No Other Rights.  The Awards include no other rights beyond those expressly
provided in the Plan, the Program or this Award Agreement. Awards are
non-assignable and non-transferable except by will or the laws of descent and
distribution, unless otherwise approved by the Committee.

 
11.2.  
Taxes.  The Participant must pay in cash, surrender Shares or Options of
then-equivalent value, or otherwise arrange (to the Committee’s satisfaction)
for all tax withholding obligations.

 
11.3.  
Delegation.  The Committee may delegate any portion of their responsibilities
and powers to one or more persons selected by them, subject to applicable Rules
and revocation at any time.

 






SYPRIS SOLUTIONS, INC.






By:/s/ Jeffrey T.
Gill                                                           
Jeffrey T. Gill
President & Chief Executive Officer







 
 

--------------------------------------------------------------------------------

 

 
 
 
 
Note: The past performance of the Company's stock is no guarantee of its likely
future performance.  Please read the "Offer to Exchange" carefully before making
your election.  This offer expires May 1, 2008.
 
 

 

Exhibit A- Election Form                                   Alternative Stock
Price Scenarios                   SYPR's closing stock price on 3-28-08:        
  $ 4.31     $ 4.31           $ 4.31     $ 4.31           $ 4.31     $ 4.31  
Participant Summary         If SYPR's stock price is:     $ 7.00     $ 7.00    
$ 7.00     $ 12.00     $ 12.00     $ 12.00     $ 18.00     $ 18.00     $ 18.00  
               
After tax (assumed tax rate of 40%):
      60 %     60 %     60 %     60 %     60 %     60 %     60 %     60 %     60
%                               1       2       3                              
                                              *  
 
 Grant 
 
Expiration
 

Shares
   
Grant
Price
   

Granted
   
(Vested)
No Change
   
New
Options
   
New
Stock
   
1 - No
Change
   
2 - New
Options
   
3-New
Stock
   
1 - No
Change
   
2 - New
Options
   
3-New
Stock
   
1 - No
Change
   
2 - New
Options
   
3-New
 Stock
  Example                                                                      
                                                         2/25/03  2/24/11    
2,400     $ 8.25       2,400       1,920       -       -     $ -     $ -     $ -
    $ 5,400     $ -     $ -     $ 14,040     $ -     $ -          2/25/03
 2/24/11     10,000     $ 8.25       10,000       8,000       -       -     $ -
    $ -     $ -     $ 22,500     $ -     $ -     $ 58,500     $ -     $ -      
   2/26/03  2/25/11     39,000     $ 8.27       39,000       31,200       -    
  -     $ -     $ -     $ -     $ 87,282     $ -     $ -     $ 227,682     $ -  
  $ -          3/2/06  3/1/12     12,500     $ 10.36       12,500      
          -       -       -     $ -     $ -     $ -     $ 12,300     $ -     $ -
    $ 57,300     $ -     $ -           Not eligible:       63,900       41,120  
                  $ -                     $ 127,482                     $
357,522                                                                        
                                                                               
   2/27/01  2/26/09     25,000     $ 6.25       25,000       25,000       4,994
      1,415     $ 11,250     $ 8,060     $ 7,466     $ 86,250     $ 23,042     $
14,541     $ 176,250     $ 41,021     $ 23,031          5/11/07  5/14/11    
27,055     $ 7.90       27,055       27,055       12,220       3,463     $
         -     $ 19,723     $ 18,271     $ 66,555     $ 56,383     $ 35,586    
$ 163,953     $ 100,375     $ 56,364          
Eligible:
      52,055       52,055       17,214       4,878       11,250       27,783    
  25,736       152,805       79,425       50,126       340,203       141,396    
  79,394                                                                        
                                                           

 
 
 
 
*-In each unshaded box please indicate your election of: (1) no change, (2) new
options, or (3) new stock.
 
 
Participant Signature:_____________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 